








W. T. Uniack & Co. CPA’s P.C.

12600 Deerfield Parkway

Suite 100

Alpharetta, Georgia  30004




October 23, 2009




Mr. Peter Ubaldi

Homeland Security Network, Inc.

New Jersey




Dear Peter:




We are pleased to confirm our understanding of the services we are to provide
for Homeland Security Network, Inc. for the year ended December 31, 2009 and
2008 and quarterly reviews thereon. We will audit the balance sheet of Homeland
Security Network, Inc. as of December 31, 2009 and 2008, and the related
statements of income, shareholder’s equity, and cash flows for the year then
ended.   We will also perform a review of the applicable quarterly periods
ending.

The objective of our audit is the expression of an opinion about whether your
financial statements are fairly presented, in all material respects, in
conformity with U.S. generally accepted accounting principles.  Our audit will
be conducted in accordance with U.S. generally accepted auditing standards, as
prescribed by the PCAOB and will include tests of your accounting records and
other procedures we consider necessary to enable us to express such an opinion.
If our opinion is other than unqualified, we will discuss the reasons with you
in advance. If, for any reason, we are unable to complete the audit or are
unable to form or have not formed an opinion, we may decline to express an
opinion or to issue a report as a result of this engagement.

Our procedures will include tests of documentary evidence supporting the
transactions recorded in the accounts, tests of the physical existence of
inventories, and direct confirmation of receivables and certain other assets and
liabilities by correspondence with selected customers, creditors, and financial
institutions. We will also request written representations from your attorneys
as part of the engagement, and they may bill you for responding to this inquiry.
 At the conclusion of our audit, we will require certain written representations
from you about the financial statements and related matters.

An audit includes examining, on a test basis, evidence supporting the amounts
and disclosures in the financial statements; therefore, our audit will involve
judgment about the number of transactions to be examined and the areas to be
tested. Also, we will plan and perform the audit to obtain reasonable assurance
about whether the financial statements are free of material misstatement,
whether from (a) errors, (b) fraudulent financial reporting, (c)
misappropriation of assets, or (d) violations of laws or governmental
regulations that are attributable to the entity or to acts by management or
employees acting on behalf of the entity.

Because an audit is designed to provide reasonable, but not absolute, assurance
and because we will not perform a detailed examination of all transactions,
there is a risk that material misstatements may exist and not be detected by us.
In addition, an audit is not designed to detect immaterial misstatements or
violations of laws or governmental regulations that do not have a direct and
material effect on the financial statements. However, we will inform you of any
material errors that come to our attention, and we will inform you of any
fraudulent financial reporting or misappropriation of assets that comes to our
attention. We will also inform you of any violations of laws or governmental
regulations that come to our attention, unless clearly inconsequential. Our
responsibility as auditors is limited to the period covered by our audit and
does not extend to any later periods for which we are not engaged as auditors.

Our audit will include obtaining an understanding of internal control sufficient
to plan the audit and to determine the nature, timing, and extent of audit
procedures to be performed. An audit is not designed to provide assurance on
internal control or to identify reportable conditions, that is, significant
deficiencies in the design or operation of internal control. However, during the
audit, if we become aware of such reportable conditions, we will communicate
them to you.

You are responsible for establishing and maintaining internal controls,
including monitoring ongoing activities; for the selection and application of
accounting principles; and for the fair presentation in the financial statements
of financial position, results of operations, and cash flows in conformity with
U. S. generally accepted accounting principles. You are also responsible for
management decisions and functions; and for evaluating the adequacy and results
of those services and accepting responsibility for them.





 




2







You are responsible for making all financial records and related information
available to us and for the accuracy and completeness of that information. Your
responsibilities include adjusting the financial statements to correct material
misstatements and confirming to us in the management representation letter that
the effects of any uncorrected misstatements aggregated by us during the current
engagement and pertaining to the latest period presented are immaterial, both
individually and in the aggregate, to the financial statements taken as a whole.

The audit documentation for this engagement is the property of W.T. Uniack &Co.
CPA’s P.C. and constitutes confidential information. However, we may be
requested to make certain audit documentation available to PCAOB pursuant to
authority given to it by law or regulation. If requested, access to such audit
documentation will be provided under the supervision of W.T. Uniack &Co. CPA’s
P.C personnel. Furthermore, upon request, we may provide copies of selected
audit documentation to PCAOB. The PCAOB may intend, or decide, to distribute the
copies or information contained therein to others, including other government
agencies.

You are responsible for the design and implementation of programs and controls
to prevent and detect fraud, and for informing us about all known or suspected
fraud affecting the company involving (a) management, (b) employees who have
significant roles in internal control, and (c) others where the fraud could have
a material effect on the financial statements. Your responsibilities include
informing us of your knowledge of any allegations of fraud or suspected fraud
affecting the company received in communications from employees, former
employees, regulators, or others. In addition, you are responsible for
identifying and ensuring that the entity complies with applicable laws and
regulations.

We understand that your employees will prepare all cash, accounts receivable,
and other confirmations we request and will locate any documents selected by us
for testing.

We estimate that our fees for these services will be $24,000 for the audit and
quarterly review.  The fees for these services rendered are to be paid as
follows: $2,000 upon execution of this document, and the residual or $2,000 per
month thereafter.    The aforementioned does not reflect travel expense, if any.
 Any expense should be reimbursed upon submission of expenses.  

The fee estimate is based on anticipated cooperation from your personnel and the
assumption that unexpected circumstances will not be encountered during the
audit.  If significant additional time is necessary, we will discuss it with you
and arrive at a new fee estimate before we incur the additional costs. In
accordance with our firm policies, work may be suspended if your account becomes
30 days or more overdue and will not be resumed until your account is paid in
full. If we elect to terminate our services for nonpayment, our engagement will
be deemed to have been completed upon written notification of termination, even
if we have not completed our report. You will be obligated to compensate us for
all time expended and to reimburse us for all out-of-pocket expenditures through
the date of termination.

We appreciate the opportunity to be of service to you and believe this letter
accurately summarizes the significant terms of our engagement. If you have any
questions, please let us know. If you agree with the terms of our engagement as
described in this letter, please sign the enclosed copy and return it to us.

Very truly yours,




/s/ W.T. Uniack & Co. CPA’s P.C.




W.T. Uniack & Co. CPA’s P.C.

RESPONSE:

This letter correctly sets forth the understanding of Homeland Security Network,
Inc.




Officer signature: /s/ Peter Ubaldi

Title: Chief Executive Officer

Date: October 26, 2009















